DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A preliminary amendment to the claims has not been filed. Thus, claims 1-21 filed on 11/12/2020 are currently pending and are under examination.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  replace the phrase “, in step (c)-(ii), as this step is defined in claim 1,” with “of step (c)-(ii)” to simplify the claim language.  
Claim 5 is objected to because of the following informalities: “MGF2” has to be replaced by “MgF2”.  
Claim 5 is objected to because of the following informalities: the claim recites an improper Markush language because a selection of alternatives has not been set forth. See MPEP § 2173.05(h) for a proper Markush language. The objection is obviated by reciting “wherein the fluorination catalyst is Cr2O3 based catalyst”.
Claim 15 is objected to because of the following informalities: replace “acontinuous” with “a continuous”.  
Claim 16 is objected to because of the following informalities: replace “microreactorunder” with “microreactor under”.  

replace “HCFC 123” with “HCFC-123”;
replace “(2,2-dichloro-1,1,1-trifluoroethane)as” with “(2,2-dichloro-1,1,1-trifluoroethane) as”; and
replace CF3-C(:)Cl with CF3-C(:)Cl.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “(anhydrous)” is interpreted as "for example anhydrous" and “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if claims 1-5 and 9-19 recite the broad recitation before the term “preferably”, “preferable” or “preferentially”, and the claim also recites narrower statement of the range/limitation after the term “preferably”, “preferable” or “preferentially”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 1-5 and 18 recite the limitation "halogenation" in the phrase “halogenation promoting catalyst”.  There is insufficient antecedent basis for this limitation in the claim as the reaction is drawn to fluorination reaction and not the broad halogenation reaction. Applicant is advised to replace the limitation with “fluorination”.
Claims 2-17 and 19-21 are rendered indefinite for depending on Claims 1 and 18.

	Claim 3 is indefinite because it is unclear which catalysts of claim 1 are being limited in this claim. The claim recites the limitation “wherein the halogenation promoting catalyst, preferably fluorination promoting catalyst, in step (c)-(ii), as this step is defined in claim 1” which clearly indicates that the catalyst of Claim 1 step (c)-(ii) is being limited here, however, the confusion arises with the follow-up limitation “or the halogenation promoting catalyst, preferably fluorination promoting catalyst, with Lewis acid properties, is a halogenation catalyst, preferably a fluorination catalyst, on the basis of Sb,…” because it not clear if this part of the limitation is further limiting step (c)-(i) or step (c)-(ii) of claim 1. If it is further limiting step (c)-(ii), there is a lack of antecedent basis for the 
	Claim 4 is rendered indefinite for depending on Claim 3.
Regarding claim 13, the phrase “(tube-like coiled reactor)” is interpreted as "for example tube-like coiled reactor" and “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 14-17 are also rendered indefinite for depending on claim 13.

Claim 21 recites the limitation "step (ab)-(i)”" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note: step (ab)-(i) is recited in claim 18 and thus for purpose of applying art, claim 21 will be interpreted as being dependent on claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 7-13 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendlinger (Wendlinger, L. et al. Patent application publication number US2011/0160499A1).
Regarding Claims 1 and 18, Wendlinger teaches a process for the manufacture of 1234yf by providing HF and 243db, reacting 243db with HF in gas phase and in the presence of a catalyst, withdrawing the product mixture comprising 1234yf and HCl and separating HCl and 1234yf into HCl and 1234yf containing stream, and further purifying and isolating 1234yf from 1234yf containing stream (Figs.1-2 and [0001]).
Regarding Claim 18, the limitation “the compound 243db (2,3-dichloro-1,1,1-trifluoropropane) provided as a starting material or intermediate material in step (a) is obtained by …” is a product by process claim language as a result of 243db product. The product by process limitation is not limited to the manipulations of the recited steps for preparing 243db, but only to the structure implied by the steps, in this case, only to 243db. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process steps (aa)-(af) do not appear to impart distinctive structural characteristic to the final product, i.e. 243db, the process steps (aa)-(af) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Furthermore, claims 19-21 appear to be further limiting the product by process claim language of claim 18 and are thus not given patentable weight.
Regarding Claim 2, even though the claim appears to be further limiting Lewis acid of step (c)-(i), it is not given patentable weight because Lewis acid is set forth in claim 1 as an alternative catalyst of the reaction process. Hence, since Wendlinger 
Regarding Claims 3, 5, 7-12, Wendlinger teaches that the catalyst used in the process is Cr2O3 activated with HF ([0058]) and that the catalyst contains Co, Ni, Zn, Mn and Mg as co-catalysts ([0054] and Examples 6-7).
Regarding Claim 13, Wendlinger teaches that the reaction is run continuously by flowing HF-243db over a bed of the catalyst ([0059], [0063]-[0064] and Examples 6-7 run the same way as Example 1). Hence, the reaction is necessarily conducted in a continuous flow reactor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wendlinger (Wendlinger, L. et al. Patent application publication number US2011/0160499A1) as evidenced by Hibino (Hibino, Y. et al. Patent number EP939071B1).
Regarding Claim 1, Wendlinger teaches a process for the manufacture of 1234yf by providing HF and 243db, reacting 243db with HF in gas phase and in the presence of a catalyst, withdrawing the product mixture comprising 1234yf and HCl and separating HCl and 1234yf into HCl and 1234yf containing stream, and further purifying and isolating 1234yf from 1234yf containing stream (Figs.1-2 and [0001]).
2O3 ([0058]).
Regarding Claims 4 and 6, in addition to Cr2O3, Wendlinger teaches that other catalysts can be used in the reaction process and incorporates several references (incorporation by reference), including the Hibino reference ([0047]). Hibino teaches gas phase fluorination process and the use of antimony pentachloride supported on activated carbon ([0010]-[0011], [0018] and [0036]). 

The difference between Wendlinger and the instant claim is that the instant claim is drawn to the use of antimony pentachloride and/or antimony pentafluoride catalyst (Claim 4) or a catalyst selected from MgF2 based catalyst, SbCl5/C based catalyst, and FeCl3 catalyst (Claim 6) in the fluorination process of 243db to obtain 1234yf whereas Wendlinger teaches a finite number of catalysts including the catalysts incorporated by reference in the same process to obtain 1234yf, which also include catalysts taught by the Hibino reference, i.e. antimony pentachloride supported on carbon as instantly claimed. Therefore, a skilled artisan would have had reason to try Wendlinger’s limited number of catalysts with a reasonable expectation of success that at least one would work.
It would thus have been prima facie obvious to a skilled artisan before the effective filing fate of the instant invention to obtain 1234yf by gas phase fluorination of 243db in the presence of antimony pentachloride and/or antimony pentafluoride catalyst or a catalyst selected from MgF2 based catalyst, SbCl5/C based catalyst, and FeCl3 
MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, choosing from a finite number of identified, predictable solutions, is likely to be obvious when it does no more than predictable results and with a reasonable expectation of success.
Thus a skilled artisan would have been motivated to try the finite number of catalysts of Wendlinger, including the catalyst disclosed by Hibino and incorporated by Wendlinger, with a reasonable expectation of success in arriving at Claims 4 and 6.


Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wendlinger (Wendlinger, L. et al. Patent application publication number US2011/0160499A1) in view of Wismer (Wismer, J. A. et al. Patent number US5,600,038).

Regarding Claim 13, Wendlinger teaches that the reaction is run continuously by flowing HF-243db over a bed of the catalyst ([0059], [0063]-[0064] and Examples 6-7 run the same way as Example 1). Hence, the reaction is necessarily conducted in a continuous flow reactor.

Regarding Claim 14, Wendlinger fails to teach that the continuous flow reactor is a coiled continuous flow reactor. This deficiency is cured by Wismer.
Wismer teaches hydrofluorination of hydrochlorofluorocarbons in gas phase in the presence of a catalyst and using the continuous adiabatic reactor (col. 2, lines 51-65) and that the hydrochlorofluorocarbons have the general formula as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The starting material 243db of Wendlinger falls under the generic formula of Wismer.
	Regarding Claim 14, Wismer teaches that a coil is wound along the axial of the reactor outside of the reactor to supply external heat “to minimize the driving force for heat transfer from the reactor”. 
	Accordingly, a skilled artisan would have been motivated to use the coiled reactor of Wismer in the fluorination process of Wendlinger with a reasonable 
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to use a coiled continuous flow reactor in the process for obtaining 1234yf by the reaction of 243db with HF in view of the combination of Wendlinger and Wismer.

Claims 1, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wendlinger (Wendlinger, L. et al. Patent application publication number US2011/0160499A1) in view of Cantillo (Cantillo, D. et al. “Halogenation of organic compounds using continuous flow and microreactor technology” React. Chem. Eng., 2017, 2, 7-19).
Regarding Claim 1, Wendlinger teaches a process for the manufacture of 1234yf by providing HF and 243db, reacting 243db with HF in gas phase and in the presence of a catalyst, withdrawing the product mixture comprising 1234yf and HCl and separating HCl and 1234yf into HCl and 1234yf containing stream, and further purifying and isolating 1234yf from 1234yf containing stream (Figs.1-2 and [0001]).
Regarding Claim 13, Wendlinger teaches that the reaction is run continuously by flowing HF-243db over a bed of the catalyst ([0059], [0063]-[0064] and Examples 6-7 run the same way as Example 1). Hence, the reaction is necessarily conducted in a continuous flow reactor.


Cantillo teaches that halogens (X2) and hydrogen halides (HX) are widely used in chemical reaction but are highly reactive, corrosive and toxic. Cantillo that the use of the continuous flow microreactor allows accurate dosage of the reagents even for gas or liquid reactions and exotherms can easily be controlled. Accordingly, a skilled artisan would have been motivated to use the continuous flow microreactor of Cantillo in the fluorination process of Wendlinger with a reasonable expectation of success in controlling the corrosive effect of HF.
Regarding Claim 16, Wendlinger teaches reaction conditions as shown below, and a skilled artisan would have been motivated to use the same conditions as Wendlinger in conducting the fluorination process in the continuous flow microreactor of Cantillo.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to use continuous flow microreactor in the . 

Claims 1, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wendlinger (Wendlinger, L. et al. Patent application publication number US2011/0160499A1) in view of Nappa (Nappa, M. J. et al. Patent number US5,475,167).
Regarding Claim 1, Wendlinger teaches a process for the manufacture of 1234yf by providing HF and 243db, reacting 243db with HF in gas phase and in the presence of a catalyst, withdrawing the product mixture comprising 1234yf and HCl and separating HCl and 1234yf into HCl and 1234yf containing stream, and further purifying and isolating 1234yf from 1234yf containing stream (Figs.1-2 and [0001]).
Regarding Claim 13, Wendlinger teaches that the reaction is run continuously by flowing HF-243db over a bed of the catalyst ([0059], [0063]-[0064] and Examples 6-7 run the same way as Example 1). Hence, the reaction is necessarily conducted in a continuous flow reactor.

Regarding Claim 17, Wendlinger teaches that the reactor include linings such as Hastelloy, Inconel, Monel or fluoropolymers ([0070]) but fails to teach that the continuous flow reactor is a SiC-continuous flow reactor. This deficiency is cured by Nappa.
Nappa teaches catalytic hydrofluorination of halogenated ethanes to produce pentafluoroethanes in vapor phase (col. 1, lines 5-10 and lines 55-67).  Nappa further teaches that the process is continuous (col. 4, line 2). 
silicon carbide.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to use SiC-continuous flow reactor in the process for producing 1234yf from fluorination reaction of 243db with HF because Wendlinger teaches the continuous fluorination process of 243db with HF to obtain 1234yf and Nappa teaches continuous fluorination process with HF using reactors including SiC reactor. It is noted that Nappa’s starting material and product is different from those of Wendlinger, however the compounds in both Nappa and Wendlinger are in the same class of compounds, i.e. halogenated hydrocarbons and both are drawn to fluorination process using hydrogen fluoride. Nappa uses reactor linings also taught by Wendlinger, such as Hastelloy, Inconel or Monel, but also teaches the use of additional lining material, i.e. SiC as instantly claimed. 
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  Thus, a simple substitution of Wendlinger’s reactor lining with SiC of Nappa would yield nothing more than the predictable 1234yf product.


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent number CN109438170A teaches a method for producing 1234yf by the catalytic reaction of 243db with HF.


Conclusion
Claims 1-21 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622